This is an appeal from an order of the district judge of the 36th Judicial District remanding appellant to the custody of the sheriff.
The State's Attorney with this court calls attention to the fact that the transcript herein shows to have been delivered by the clerk of the trial court to appellant's counsel and not to have been sent by said clerk, in the manner prescribed by law, to the clerk of this court. We regret that we can not consider the transcript under such showing. Pilot v. State,38 Tex. Crim. 515, 43 S.W. 112, 1024; Lowery v. State,92 Tex. Crim. 311, 244 S.W. 147.
The appeal will be dismissed.
Dismissed.
Hawkins, J., not sitting.